268 So. 2d 877 (1972)
In re Melvin McGUFF, alias Bo Cannon
v.
STATE.
Ex parte Melvin McGuff, alias Bo Cannon.
SC 126, SC 126A.
Supreme Court of Alabama.
October 19, 1972.
Rehearing Denied November 22, 1972.
Fite, Davis & Fite, Hamilton, Nolen & Enslen, Fayette, Richard O. Fant, Jr., Tuscaloosa, for petitioner.
No briefs for the State.
BLOODWORTH, Justice.
Petition of Melvin McGuff, alias Bo Cannon, for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in McGuff v. State, 49 Ala.App. 88, 268 So. 2d 868.
Writs denied.
HEFLIN, C. J., and COLEMAN, HARWOOD and McCALL, JJ., concur.